Keyspan Gas E. Corp. v Munich Reins. Am. (2017 NY Slip Op 03458)





Keyspan Gas E. Corp. v Munich Reins. Am.


2017 NY Slip Op 03458


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3878 604715/97

[*1]Keyspan Gas East Corporation, Plaintiff-Respondent,
v Munich Reinsurance America, et al., Defendants, Century Indemnity Company, Defendant-Appellant.


O'Melveny & Myers LLP, New York (Jonathan Hacker of the bar of the State of Maryland and District of Columbia, admitted pro hac vice, of counsel), for appellant.
Covington & Burling LLP, New York (Jay T. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered March 16, 2016, which denied defendant Century Indemnity Company's motion pursuant to CPLR 4404 for judgment notwithstanding the verdict or a new trial, unanimously affirmed, with costs.
The jury's conclusions that plaintiff's notice of occurrence to defendant was timely, that the property damage began in 1905, and that insurance was only available in the market between 1933 and 1986, are supported by sufficient evidence and are not against the weight of the evidence (see Cohen v Hallmark Cards , 45 NY2d 493, 498-499 [1978]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2017
CLERK